Citation Nr: 0712152	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-42 786	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for cardiac arrhythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to 
December 1971 and from October 1974 to October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO, in 
pertinent part, denied service connection for cardiac 
arrhythmia, and the veteran's disagreement with that decision 
led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO denied the claim of entitlement to service connection 
for cardiac arrhythmia on the basis that while there was some 
evidence of irregular heartbeats in service in 1977, there 
was no diagnosis of a chronic disorder and no pathology 
requiring treatment until 1984, the veteran having been 
discharged from service in October 1978.  Review of the 
record confirms that the veteran was seen for complaints of 
chest pain in March 1977 accompanied by a fluttery-gassy 
substernal feeling.  An electrocardiogram reportedly showed 
moderately frequent premature ventricular contractions that 
seemed to increase with stress.  There was no diagnosis of 
cardiac arrhythmia at that time.  The record shows that at 
his service discharge examination in September 1978 the 
veteran reported that he had heart palpitations every once in 
a while and that he could feel his heart pounding.  

The veteran's wife, who is a licensed practical nurse, 
reports that during service she took the veteran's pulse.  
She states she felt irregular beating although the veteran 
said that when he saw the doctor in service, he was not 
feeling any palpitations.  The veteran's wife states that in 
approximately 1980, after they had returned home from 
service, the veteran saw a civilian cardiologist, Dr. Harris, 
and was put on Inderal for heart arrhythmia, and that 
medication has been continued since that time.  She has 
stated that the veteran continued to have bouts of 
palpitations off and on and in a December 2005 statement said 
that doctors were now telling the veteran that his irregular 
heartbeats were caused by stress and had prescribed Valium, 
which seemed to help.  In this regard, the Board notes that 
the veteran's representative has pointed out that service 
connection is in effect for post-traumatic stress disorder 
(PTSD) and has argued that service connection should be 
granted for the veteran's cardiac arrhythmia on a secondary 
basis.  

Review of the record shows that in conjunction with a history 
and physical examination in February 1984 pertaining to 
treatment for hemorrhoids, it was noted that the veteran had 
been treated for an irregular heartbeat with Inderal and had 
been seen by a Dr. Harris and a Dr. Lee for this.  The Board 
further notes that the impression of a VA examiner in 
July 2002 was history of cardiac arrhythmia, currently 
resolved without symptomatology.  This is in contrast with 
the May 2002 report of the veteran's then-current physician, 
G.G, M.D., who noted that the veteran had an atrial 
arrhythmia in service that had been fairly well controlled 
with Inderal, which the veteran continued to take on a 
regular basis.  Dr. G.G. said that the veteran's symptoms 
were temporally related to the veteran's time in service.  

In view of the foregoing, it is the judgment of the Board 
that action should be taken to attempt to obtain medical 
records dated in the early 1980s from Dr. Lee and Dr. Harris.  
Further, the veteran should be provided a current cardiology 
examination, and a medical opinion should be obtained as to 
the relationship between any current cardiac arrhythmia and 
the veteran's service or his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the full name and address of 
Dr. Lee and Dr. Harris from whom he 
reportedly received treatment for cardiac 
arrhythmia starting in 1980.  Also 
request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for any other health care 
providers, VA or non-VA, from which he 
has received evaluation or treatment for 
cardiac arrhythmia at any time since 
service.  With any necessary 
authorization from the veteran, take 
action to obtain and associate with the 
claims file any records identified by the 
veteran.  

In addition, request that the veteran 
submit any evidence in his possession not 
submitted previously that pertains to his 
claim for service connection for cardiac 
arrhythmia.  

2.  When the above evidence, if any, has 
been secured and associated with the 
claims file, schedule the veteran for a 
VA cardiology examination to determine 
the nature and etiology of any current 
cardiac arrhythmia.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
all pertinent evidence of record, 
including medical records and statements 
by the veteran's wife who is a licensed 
practical nurse, provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
cardiac arrhythmia had its onset in 
service or is causally related to any 
incident of service.  In addition, the 
examiner should provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current 
cardiac arrhythmia was caused or 
chronically worsened by the veteran's 
service-connected PTSD.

That the claims file was available for 
review of pertinent documents should be 
noted in the examination report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
cardiac arrhythmia, to include on a 
direct and secondary basis.  

If the benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

There after, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



